NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DESHAWN M. JONES, DOC #H50861,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1392
                                             )               2D18-1461
STATE OF FLORIDA,                            )
                                             )            CONSOLIDATED
             Appellee.                       )
                                             )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye Sexton,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Fort Myers, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.